IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37552

STATE OF IDAHO,                                  )      2011 Unpublished Opinion No. 411
                                                 )
       Plaintiff-Respondent,                     )      Filed: March 24, 2011
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
ROBERT BENJAMIN BRACKETT,                        )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Judgment of conviction and suspended unified sentence of four years, with a
       minimum period of confinement of two years, for possession of
       methamphetamine, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge, LANSING, Judge
                                and GUTIERREZ, Judge

PER CURIAM
       Robert Benjamin Brackett was convicted of possession of methamphetamine, Idaho Code
§ 37-2732(c)(1). The district court imposed a unified sentence of four years, with a minimum
period of confinement of two years, but after a period of retained jurisdiction, suspended the
sentence and placed Brackett on supervised probation for three years.           Brackett appeals,
contending that the underlying sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Brackett’s judgment of conviction and sentence are affirmed.




                                                   2